PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 11,402,270
Issue Date: August 2, 2022
Application No. 17/121,100
Filing or 371(c) Date: 14 Dec 2020
Attorney Docket No. 194165 


:
:
:	DECISION ON REQUEST
:                    FOR REFUND
:
:



This is a decision on the request for refund filed July 7, 2022.  The request is being considered under the provisions of 37 CFR 1.28(a). 

The request for refund is GRANTED.

Applicant requests a refund of $70.00, for fees erroneously paid at a large entity rate.  On December 14, 2020, applicant filed an assertion under 37 CFR 1.27(c), claiming small entity status.

In view of the provisions of 37 CFR 1.28(a) and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $70.00 was refunded to petitioner’s deposit account on August 26, 2022.  Also, see MPEP §509.03(IX).

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions